Citation Nr: 0422216	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  02-19 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability evaluation in excess 
of 50 percent for service-connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to 
October 1945, from February 1951 to August 1951, and from May 
1952 to September 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 RO decision which 
denied an increased disability rating in excess of 50 percent 
for PTSD.  

This case was initially adjudicated by the RO in Cincinnati, 
Ohio, but was later transferred due to the veteran's change 
in residence to the RO in St. Petersburg, Florida.

RO decisions in March 2002 and in October 2003 granted 
temporary total disability ratings of 100 percent from 
October 18, 2001 to February 1, 2002, and from January 13, 
2003 to April 1, 2003, pursuant to 38 C.F.R. § 4.29.

In February 2004, a videoconference hearing was conducted 
before the undersigned Veterans Law Judge. 


FINDINGS OF FACT

The veteran's PTSD symptoms produce total occupational and 
social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from January 
1941 to October 1945, from February 1951 to August 1951, and 
from May 1952 to September 1958.  A review of his separation 
qualification record from his first period of service ending 
in October 1945 noted that he served as a wireless radio 
operator with the infantry.  He served forty-six months 
overseas in the Southwest Pacific Theater, and was awarded a 
Combat Infantry Badge, as well as two battle stars.  A review 
of his service medical records from this period revealed that 
he was treatment for combat induced anxiety state in February 
1945.

A review of his final report of separation, Form DD 214, for 
his period of service ending in September 1958, noted that he 
had been awarded a Korean Service Medal with two Bronze 
Stars, a Silver Star, a Purple Heart, and a second Combat 
Infantry Badge.  

In May 1997, the RO issued a rating decision granting service 
connection at a 30 percent rating for PTSD.  Subsequent RO 
decisions in July 1997 and in February 1998, granted 
temporary total ratings from August 21, 1996 to November 1, 
1996, and from November 9, 1997 to January 1, 1998, based 
upon the veteran's hospitalizations for treatment of his 
PTSD.  

In September 1999, the RO issued a rating decision granting 
an increased rating for PTSD, from 30 percent to 50 percent, 
effective in May 1999.

In July 2000, the veteran filed his present claim seeking an 
increased disability rating for his PTSD.

In support of his claim, medical treatment records, dated 
from January 2000 to January 2004, were retrieved from VA 
medical centers in Cincinnati, Ohio, and Miami, Florida.  A 
review of these records revealed treatment for a variety of 
conditions, including PTSD, adult onset diabetes mellitus, 
obesity, atherosclerotic cardiovascular disease, history of 
frostbite, status post gallbladder surgery, chronic back and 
knee pain, and dizziness.  A January 2000 treatment report 
noted the veteran's complaints of feeling guilty and having a 
moderate level of intrusive imagery.  The report noted that 
he had anger issues and nightmares, which he discussed in 
group therapy.  The report listed a diagnosis of PTSD, and a 
current global assessment of functioning (GAF) score of 60, 
and a GAF score of 60 for the past year.  A neuropsychology 
consultation report, dated in May 2000, noted that rather 
than being limited cognitively, the veteran was more limited 
by his physical difficulties and his state of depression.  He 
was very sensitive and easily provoked to anger and 
irritability, which had resulted in some difficult family 
times.  

In August 2000, a VA examination for mental disorders was 
conducted.  The report noted the veteran's complaints of 
difficulty sleeping, anger, irritability, nightmares, 
flashbacks, and hypersensitivity.  He reported having no 
close friends other than his son-in-law and some members of 
his therapy group.  Mental status examination revealed the 
veteran to be emotional at times during the interview.  He 
was alert, oriented, and judgment and insight were fairly 
good.  Mood was moderately depressed, and there was no 
evidence of psychotic thought, mood or perceptual disorder.  
He was not suicidal or homicidal.  Intelligence was in the 
average range.  The report concluded with a diagnosis of 
PTSD.

The VA examiner opined that the veteran was "functioning in 
the serious symptom range.  He has essentially no friends 
other than some of his contacts with the post traumatic 
stress disorder group.  He has a difficult time keeping a job 
and he gets into conflicts with other people.  He tends to 
'fly off the handle' and he can be violent with respect to 
property.  He also sounds at times that he is verbally 
aggressive."  The examiner then listed a GAF score of 43 to 
45, and indicated that this score dropped down into the 20s 
at times when the veteran's emotions got the best of him and 
he acted "grossly inappropriately such as when he is 
destroying furniture or raging at people."

A treatment summary letter, dated in February 2001, was 
received from a VA social worker.  The letter noted a marked 
deterioration of functioning since the veteran completed his 
inpatient PTSD program in November 1996.  It noted that his 
treatment included group and individual therapy and 
pharmacological therapy for bipolar disorder and PTSD.  It 
also noted that he had been hospitalized about every six 
months for serious health problems.  

A treatment summary letter, dated in January 2002, was 
received from a VA physician, serving as the PTSD Division 
Director of the VA medical center in Miami, Florida.  The 
report noted that the veteran had been hospitalized in 
October 2001, and was scheduled to remain hospitalized for 
three months to attend the PTSD residential rehabilitation 
program.  The report noted that he was receiving individual 
counseling, and attended a variety of therapy groups and 
psychoeducational classes in order to process his 
psychosocial dysfunction and combat related traumas.  He was 
also prescribed antidepressant and anxiolytic medications.  
The report noted a diagnosis of PTSD, and a GAF score of 45.  
It also stated that this condition "has interfered 
significantly with his ability to function in a social and 
occupational role.  He is unable to obtain or maintain 
substantially gainful employment due to his psychiatric 
problems."

A March 2002 RO rating decision granted a temporary total 
disability rating of 100 percent from October 18, 2001 to 
February 1, 2002, based upon the veteran's hospitalization 
over 21 days for his PTSD.

In March 2002, a VA examination for PTSD was conducted.  The 
report noted that the veteran was a retired electrician and 
security guard, who last worked approximately three years 
previously.  He complained of difficulty sleeping, 
nightmares, feelings of guilt, intrusive memories, and of 
being easily agitated.  Mental status examination revealed 
that he was alert and oriented, neatly and casually dressed.  
He made good eye contact and was cooperative.  His affect was 
blunted, mood anxious, and his speech clear, coherent, goal-
directed and unpressured.  No flights of ideas or looseness 
of association were indicated.  He had no suicidal or 
homicidal ideations, no auditory or visual hallucinations and 
no delusions.  Insight and judgment were fair.  The report 
concluded with a diagnosis of PTSD of moderate to severe 
intensity.  It also noted a GAF score of 50.

A treatment summary letter, dated in January 2003, was 
received from a VA physician, serving as the PTSD Division 
Director of the VA medical center in Miami, Florida.  The 
letter noted that the veteran had been admitted in January 
2003 with a planned discharge date in March 2003, for 
treatment of his PTSD.  He continued to suffer from chronic 
PTSD, and his GAF score was listed as 41.  The letter noted 
that the veteran exhibited symptoms of emotional detachment, 
avoidance, hypervigilance, sad mood, impaired sleep, impaired 
concentration, and recurrent trauma related nightmares.  It 
also noted that his PTSD had interfered with his ability to 
function in a social and occupational role, and that he had 
difficulties with interpersonal relationships and with 
maintaining gainful employment due to his psychiatric and 
medical problems.  

A hospital discharge report, dated in March 2003, indicated 
that the veteran had been discharged from the PTSD 
residential rehabilitation program.  The report noted a 
discharge diagnosis of PTSD, and listed an admission GAF 
score of 40, with a discharge GAF score of 48.

An October 2003 RO decision granted a temporary total 
disability rating of 100 percent from January 13, 2003 to 
April 1, 2003, based upon the veteran's hospitalization over 
21 days.  

In October 2003, the veteran was re-admitted to the PTSD 
residential rehabilitation program.  At that time, he 
reported problems with isolation, sad mood, low energy, 
anhedonia, sleep problems and nightmares.  He denied any 
history of psychosis, suicide attempts or substance abuse. 

A treatment report, dated in January 2004, noted a diagnosis 
of PTSD and listed a GAF score of 41.  The report noted 
symptoms of intrusive memories, nightmares, psychological 
distress, emotional detachment, avoidance, decreased sleep, 
irritability and impaired concentration.  

In February 2004, a videoconference hearing was conducted 
before the undersigned Veterans Law Judge.  Due to technical 
difficulties, the hearing had to be completed using telephone 
conferencing.  The veteran testified that the symptoms of his 
PTSD have continued to worsen over the past couple years.  He 
reported being hospitalized for this condition five times 
since the year 2000.  Most recently, he indicated that he was 
hospitalized from October 2003 to January 2004.  He testified 
that he did not socialize with many people, had problems 
controlling his anger and rarely left his house.  His spouse 
testified that she had been married to the veteran for the 
previous five years and had known him for the past fifteen 
years.  She reported that his symptoms had worsened over the 
years.  She noted that he had difficulty controlling his 
anger, and was easily upset.  He was socially isolated, and 
he had difficulty sleeping.  

In March 2004, the veteran submitted additional evidence in 
support of his claim, including medical treatment records 
from the VA medical center in Miami, Florida, dating through 
January 2004.  Along with this evidence, he submitted a 
waiver of RO consideration.

A treatment summary letter, dated in January 2004, was 
received from a VA physician and PTSD Division Director for 
the VA medical center in Miami, Florida.  The letter noted 
that the veteran had been admitted in October 2003 with a 
planned discharge date in January 2004, for treatment of his 
PTSD.  He continued to suffer from chronic PTSD, and his GAF 
score was listed as 41.  The letter noted that the veteran 
exhibited symptoms of emotional detachment, avoidance, 
hypervigilance, sad mood, impaired sleep, impaired 
concentration, and recurrent trauma related nightmares.  It 
also noted that his PTSD had interfered with his ability to 
function in a social and occupational role, and that he had 
difficulties with interpersonal relationships and with 
maintaining gainful employment due to his psychiatric and 
medical problems.  

The veteran's spouse submitted a statement, dated in February 
2004, noting that the veteran had difficulty sleeping and sat 
up in his recliner with the television on all night.  She 
reported that when he did sleep, he violently twisted and 
turned due to nightmares.



II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim for a rating 
higher than 50 percent for PTSD.  Relevant medical records 
have been obtained and VA examinations have been provided.  
The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

PTSD is rated 50 percent disabling when it results in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

PTSD is rated 70 percent when it produces occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores which 
clinicians have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a GAF score of 41 to 50 is meant to reflect an 
examiner's assessment of serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  A 51-60 
GAF score indicates the examiner's assessment of moderate 
symptoms (e.g., a flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 61 to 70 
indicates some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  A GAF score 
of 71 to 80 indicates that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
school work).

An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126; VAOPGCPREC 10-95.

A review of the veteran's claims folder reveals that the 
veteran has been hospitalized on multiple occasions during 
the course of this appeal for treatment of his PTSD.  A 
recent treatment summary letter, dated in January 2004, noted 
that the veteran had been admitted in October 2003 for 
treatment of his PTSD.  The letter noted that he exhibits 
symptoms of emotional detachment, avoidance, hypervigilance, 
sad mood, impaired sleep, impaired concentration, and 
recurrent trauma related nightmares.  It also noted that his 
PTSD has interfered with his ability to function in a social 
and occupational role, and that he has difficulties with 
interpersonal relationships and with maintaining gainful 
employment due to his psychiatric and medical problems.  It 
concluded with a diagnosis of chronic PTSD, and listed a GAF 
score of 41.  Additional medical treatment records also 
contain multiple GAF scores ranging from 41 to 50.  

A January 2002 treatment summary letter noted a diagnosis of 
PTSD, and a GAF score of 45.  It also stated that this 
condition "has interfered significantly with his ability to 
function in a social and occupational role.  He is unable to 
obtain or maintain substantially gainful employment due to 
his psychiatric problems."  On his August 2000 VA 
examination for mental disorders, the VA examiner opined that 
the veteran was "functioning in the serious symptom range."  
The examiner then listed a GAF score of 43 to 45, and 
indicated that this score drops down into the 20s at times 
when the veteran's emotions get the best of him and he acts 
"grossly inappropriately such as when he is destroying 
furniture or raging at people."  As noted above, a GAF score 
of 41 to 50 is meant to reflect an examiner's assessment of 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job).   GAF scores within that range reflect 
an assessment by the examiner that psychiatric symptoms 
prevent work.  The Board notes that an examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered but is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  See 38 C.F.R. § 4.126(a); VAOPGCPREC 
10-95.  

The psychiatric examination and treatment reports in recent 
years show the veteran has only some of the symptoms listed 
for the next higher rating of 100 percent for PTSD under Code 
9411.  Yet the various psychiatric symptoms listed in the 
percentage categories of the rating schedule are only typical 
symptoms or examples of symptoms found in the level of 
disability for each percentage bracket, and they are not all-
inclusive symptoms for each percentage bracket.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  See also 38 C.F.R. 
§ 4.21.  The Board also realizes that the veteran is somewhat 
disabled from non-service-connected physical ailments, which 
may not be considered when rating his service-connected PTSD.  
38 C.F.R. § 4.14.

When focusing on psychiatric symptoms alone, the recent 
medical records note a number of acute symptoms which have 
required rather intense therapy (including hospitalizations) 
and use of prescribed medications.  Clinicians have assigned 
GAF scores which essentially reflect their opinions that the 
veteran's psychiatric problems are of a magnitude to prevent 
him from working, and that his mental disorder results in no 
meaningful social contacts outside immediate family members.  
Considering the benefit-of-the doubt rule (38 U.S.C.A. 
§ 5107(b)) and the rule concerning which of two alternative 
ratings should be assigned (38 C.F.R. § 4.7), the Board finds 
that the veteran's PTSD symptoms now result in total 
occupational and social impairment, and such warrants an 
increased 100 percent rating under Code 9411. 


ORDER

An increased 100 percent rating for PTSD is granted.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



